Citation Nr: 1602795	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in the rating for the Veteran's low back disability from 40 percent to 20 percent effective from November 1, 2010 to April 1, 2013 was proper.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in October 2015.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's service-connected low back disability did not show actual improvement under the normal circumstances of life and work during the relevant period.


CONCLUSION OF LAW

The reduction of the 40 percent rating for a service-connected low back disability to 20 percent was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.1-4.7, 4.71a Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the reduction of the Veteran's rating for a low back disability from 40 percent to 20 percent disabling was improper, and thus restores the 40 percent rating effective November 1, 2010.  Notwithstanding the procedural steps that must be taken, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).  

Here, the evidence of record shows that the Veteran's low back disability has not shown actual improvement under the ordinary conditions of life and work, and thus his 40 percent rating should be restored.  The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula for rating a disability of the spine, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Formula.  

The evidence demonstrates that the Veteran's low back disability did not actually improve under the ordinary conditions of life and work during the relevant period on appeal.  At a May 2008 VA examination, he was found to have limitation of lumbar spine flexion to no more than 30 degrees.  He reported symptoms of pain, weakness, stiffness and flares of low back pain and decreased range of motion with prolonged walking, standing, sitting, bending, carrying or lifting heavy objects.  At a September 2009 VA examination he reported the same symptoms and functional loss, and was found to have a limitation of forward flexion of his lumbar spine to no more than 10 degrees.  He additionally reported using a back brace when lifting and a cane to assist with stability during flares.  He reported being able to walk no more than 10 to 15 minutes at a time.  VA examinations performed in March 2010 and July 2011 showed a limitation of forward flexion to no less than 50 degrees; however, the Veteran's reported symptoms and functional loss caused by those symptoms was unchanged.  He continued to report symptoms of fatigue, decreased motion, stiffness, weakness, spasms and pain that limited his mobility and caused him to be unable to bend or lift objects at work, and limited his ability to walk, stand or sit for any length of time.  Additionally, his medical records from this time period show moderate to severe pain, limitation of motion and functional loss consistent with his reports.  

At his October 2015 hearing before the Board, the Veteran testified that his low back symptoms did not improve at any point during the relevant period of time, and have consistently prevented him from performing activities of daily living and work tasks.  See Hearing Tr. at 2-3.  The Veteran is competent to give testimony concerning his low back symptoms and the impact they have on his ability to function, and the Board finds his statements to be credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  Although the March 2010 and July 2011 VA examiners noted limitation of lumbar spine flexion to no less than 50 degrees, the Veteran has consistently and credibly reported ongoing low back pain and functional loss prohibiting him from lifting, carrying, bending, or sitting/standing for prolonged periods of time.  Moreover, at his most recent VA examination performed in April 2013, he was found to have limitation of flexion in his lumbar spine to no more than 20 degrees.  He was granted an increased rating of 40 percent based on the findings from this examination.  Thus, the Board resolves all doubt in favor of the Veteran and finds that actual improvement in his ability to function under the ordinary conditions of life and work has not been shown.  As such, the reduction in the 40 percent rating for his low back disability was improper, and the rating should be restored effective November 1, 2010.    


ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, the Veteran's 40 percent rating for his low back disability is restored effective November 1, 2010.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


